Exhibit 10.26



Xinda Strategic Investment Agreement on 300,000-ton Bio-Composite Project and
Additive Manufacturing Used Composites (3D Printing Materials) Project (the
"Agreement")


Party A: Shunqing Government, Nanchong City
Party B: Sichuan Xinda Enterprise Group Company Limited
Party C: Nanchong People's Government


For the purpose of making full use of their respective advantages and promoting
mutual development, and based on the principle of equality, mutual benefit and
co-development, and through friendly negotiations, Party A, Party B and Party C
hereby enter into this Agreement with respect to 300,000-ton bi-composite
project and additive manufacturing used composites (3D printing materials)
project by Party B in Yinghua Industrial Zone of Party A.


Article 1 Project Description


Party B intends to invest in the 300,000-ton bi-composite project and additive
manufacturing used composites (3D printing materials) project in Yinghua
Industrial Zone of Party A. The project information is as follows:



1.1
300,000-ton Bio-Composite project ("Biological Project")

1.1.1 Name of the Project: Xinda 300,000-ton Bio-Composite Project
1.1.2 Address: Nanchong Shunqing Yinghua Industrial Zone
1.1.3 Project Land: about 215 mu (1 mu =0.0667 hectares), subject to the
actually granted land surface.
1.1.4 Project description: construction of a biological composite material
manufacturing base(with 45 full-automatic production lines) and accessory
facilities
1.1.5 Investment: the total investment shall be RMB 2,200,000,000 (unless
otherwise stipulated, the currency used herein shall be RMB), including the
fixed assets investment of not less than RMB 1,750,000,000, and the working
capital of about RMB 450,000,000.
1.1.6 Construction Period: the construction period shall be 19 months, which
shall be completed in one phase.



1.1
Additive Manufacturing Used Composites (3D Printing Materials) Project ("3D
Project")

1.2.1 Name of the Project: Additive Manufacturing Used Composites (3D Printing
Materials) Project
1.2.2 Address: Nanchong Shunqing Yinghua Industrial Zone
1.2.3 Project Land: the project land shall be about 37.5 mu (1 mu =0.0667
hectares), subject to the actually granted land surface.
1.2.4 Project description: construction of an additive manufacturing used
composites (3D printing materials) project base (introduction of world-leading
wire and powder production lines),
1.2.5 Investment: the total investment shall be RMB 300,000,000, including the
fixed assets investment of not less than RMB 250,000,000, and the working
capital of about RMB 50,000,000.
1.2.6 Construction Period: the construction period shall be 19 months, which
shall be completed in one phase.


Article 2 Project Land



2.1
Land Granting Method: Party A shall cooperate with the municipal land resources
bureau in granting the land through industrial land action, and Party B shall
obtain such land following the land action procedure. The land grant fee shall
be paid in one installment.

 

--------------------------------------------------------------------------------

 

2.2
The project land shall be used for construction of the bio-composite material
manufacturing base contemplated hereunder, subject to the approved land purpose
and construction requirements. Party B shall conduct manufacturing activities
pursuant to this Agreement after the project is constructed and put into
operation, without changing the business scope or the land purpose.



Article 3 Rights and Obligations of Party A and Party C


3.1 Land Supply


Party A shall cooperate with the municipal land resources bureau in completing
the land action and granting procedure, assist Party B in obtaining the National
Land Use Right Certificate within 30 days after being granted the land, and
deliver the land to Party B in accordance with the National Land Use Right Grant
Contract.



3.2
       Preferential Policy




3.2.1
Tax policies. Party A and Party C shall allow the project hereunder to enjoy the
tax preferential treatment applicable to China western development programs and
provincial, municipal, district and industrial zones of Sichuan.




3.2.2
Charges and fees policies. Party A and Party C shall allow the project hereunder
to enjoy the relevant charges and fees policies in accordance with the Opinion
of Nanchong People's Government on Further Regulating the Preferential Policies
for Investment Promotion in Industrial Zone (Nanfufa (2012)No. 75).




3.2.3
Project Services




3.2.3.1
Party A and Party C will endeavor to classify this Project as a key project at
national and provincial level, and provide, at the cost of Party B, the full
service in the course of procedure handling and project construction.



3.2.3.2 Party A shall facilitate and arrange on a timely basis
nursery-enrollment and schooling for Party B's employees' children.


3.2.3.3 Party A shall assist Party B in handling the relationship with competent
authorities and the surrounding towns, villages and farmers, dealing with
disputes and maintaining the normal production order of Party B.



3.3
      Construction Conditions



Party A undertakes to provide necessary temporary power, water and access to
construction site during the construction period according to the land grant
notice.



3.4
      Protection of Rights and Interests



Party A shall protect according to laws the personal, property safety and other
rights and interests of Party B and its staff in Nanchong Shunqing.
 
 

--------------------------------------------------------------------------------


 

3.5
      Performance Supervision



Party A shall have the right to supervise the performance by Party B from time
to time.


Article 4 Rights and Obligations of Party B


4.1 Design Approval and Construction


After being granted the project land hereunder, Party B shall prepare the
construction design (provided that the layout shall be submitted to Party A) and
engage qualified construction staff for the project. All the documents related
to the construction, design and builder qualification shall be approved by or
registered with the competent authorities.


The overall construction site design, planning and design program and working
plan shall be subject to the approval procedure after being reviewed by Party A.


4.2 Talent Introduction


Party B shall establish an industry technology research institute in Nanchong
manufacturing site, which shall be mainly composed of personnel with doctor
degree and supplemented by personnel with master degree. After establishment of
such research institute, Party B shall have at least 500 senior and medium level
management personnel and R&D personnel in Nanchong base.


4.3 Establishment of Enterprise and Tax payment


4.3.1 Establishment of an enterprise. Party B undertakes to establish a
manufacturing enterprise with independent legal person status in Shunqing,
Nanchong, and carries out registration procedure and engage in the construction,
operation, manufacturing, exportation and domestic distribution activities as an
independent legal person for the purpose of the project hereunder.


4.3.2 Tax. Party B undertakes that the project shall be fully operational in
2020 as scheduled and shall realize an annual sales income of not less than RMB
5,000,000,000, and annual overall tax payment of not less than RMB 100,000,000
(except in case of force majeure event).


4.4 Environment Protection


Party B shall conduct the construction project under this Agreement in
compliance with the national standards concerning waste water, exhaust gas,
noise, solid waste emissions for correspondent functional zones. Party B shall
solely be responsible for waste disposal and ensure that the "Three Wastes"
emission shall be compliant and carry out the prevention and control of water
loss and soil erosion.


4.5 Security Guarantee


Party B shall implement the security assessment based on the Three
Simultaneities system and carry out the high-quality construction and safety
production and shall be fully liable for any quality or security incidents.


4.6 Labor


Party B shall undertake to recruit any non-technical workers in priority from
the local labor market under the same conditions.
 

--------------------------------------------------------------------------------


 
4.7  Coordination


Party A shall be entitled to supervise Party B in its construction and Party B
shall have the obligation to submit to Party A any construction or performance
materials and statements as required by Party A.


Article 5 Co-Responsibility


5.1  Confidentiality. Unless otherwise required by laws, government or stock
exchanges, each Party shall strictly keep confidential the content of this
Agreement and all the information or materials of the other Parties obtained in
the performance of this Agreement and shall not disclose or provide to any other
persons without the prior written notice of the other Parties, or use such
information or materials for any purpose other than those provided herein.


5.2  Good Faith. This Agreement shall be binding upon all the Parties upon
execution. Each Party shall perform its obligations hereunder based on the
principle of "honoring contract and having good faith".


Article 6 Other Provisions


6.1 This Agreement is a tri-party strategic investment agreement. All the
parties will negotiate for any issues not provided for herein.


6.2 This Agreement shall come into effect upon execution by the legal/authorized
representative of each Party with the common seal affixed thereto.


6.3 This Agreement is executed in six counterparts and each Party shall keep
two.


[Remainder of this page has been intentionally left blank.]

--------------------------------------------------------------------------------



(Signature page to Xinda Strategic Investment Agreement on 300,000-ton
Bio-Composite Project and Additive Manufacturing Used Composites (3D Printing
Materials) Project)






IN WITNESS HEREOF, the following three Parties have signed the Agreement:






Party A: Shunqing Government, Nanchong City (Seal)
Signed by Legal Representative or Authorized Representative: (signature)








Party B: Sichuan Enterprise Group Company Limited (Seal)
Signed by Legal Representative or Authorized Representative:  (signature)








Party C: Nanchong People's Government (Seal)
Signed by Legal Representative or Authorized Representative:  (signature)










Date of execution: December 12, 2016


 